DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 06/21/2021.
	Claims 1-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 12, filed 06/21/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 12-14 of remarks filed 06/21/2021 that the claims are not directed to sales activities and commercial interactions and the claims are integrated into a practical application improve on recommending contents by determining, selecting, and generating data and using a storage device to store the data using a model, Examiner respectfully disagrees.
Sales activated and commercial interactions involve recommending items based on certain data such as scent and theme data as recited in the claimed invention. An improvement to recommending content based on certain data is an improvement to a commercial problem not a problem rooted in technology. It is unclear how the use of a model improves technology when there is no recitation or mention of a model in the claim language. Therefore, the claimed invention involving recommendation of content is directed to certain method of organizing human activity.
With respect to applicant’s arguments on pages 14-15 of remarks filed 06/21/2021 that the claims amount to significantly more because the claims describe improvements in a very specific manner to solve technical problems associated with displaying additional content by displaying recommended content in a thematic data 
In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.04(d), 2106.05(b), 2106.05(c), and 2106.05(f).
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(a) and § 2106.05(f).
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail 
The present claims do not appear to improve technology because it is unclear how displaying recommended content in a thematic data generated from scent data associated with user’s selection improves technology. The specification also fails to set forth an improvement to technology. Therefore, the claims are not integrated into a practical application. 
With respect to applicant’s arguments on pages 15-19 of remarks filed 06/21/2021 that the claims are not directed to well-understood, routine, or conventional because selecting a set of second items that does not comprise scent data is not well-understood, routine, conventional, Examiner respectfully disagrees.
Selecting, generating, and displaying data are well-understood, routine, and conventional activities that are generic computing components such as presenting offers, sorting information, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, (see MPEP 2106.05(d)). 
Applicant’s arguments on pages 20-22 of remarks filed on 06/21/2021 with respect to the prior art rejections in light of the current amendments have been considered but are moot because the new ground of rejection does not rely on any .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the Alice/Mayo test, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to an apparatus, claims 8-14 are directed to a method, and claims 15-21 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth an apparatus for content recommendations, in the following limitations:
receive a selection of a first item…, 
determine, based on a first stored relationship, scent data associated with the selected first item, 
determine, based on a second stored relationship, theme data corresponding to the determined scent data, 
select a set of second items using the determined theme data, the set of second of items being scent-irrelevant items.
 The above-recited limitations set forth an arrangement to recommend content.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving recommending content based on selected items and data.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
one or more storage devices that store a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to (claim 1);
a non-transitory computer-readable medium that stores a set of instructions that is executable by one or more processors of an apparatus (claim 15);
receive a selection of a first item via a user interface (claims 1, 8, 15);
generate content to be displayed in the user interface, wherein the content includes the first item and the selected set of second items and is displayed in a manner associated with the determined theme data ( claims 1,8, 15);
 generate the content to be displayed in the user interface, wherein the content includes the scent-irrelevant item and the selected set of scent-relevant items and is displayed in the manner associated with the determined theme data (claims 6, 13, 20);
generate the content to be displayed by:… displaying the selected set of scent-irrelevant items in the recommendation region… displaying the selected set of scent-relevant items in the recommendation region (claims 7, 14, 21).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
one or more storage devices that store a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to (claim 1);
a non-transitory computer-readable medium that stores a set of instructions that is executable by one or more processors of an apparatus (claim 15);
receive a selection of a first item via a user interface (claims 1, 8, 15);
generate content to be displayed in the user interface, wherein the content includes the first item and the selected set of second items and is displayed in a manner associated with the determined theme data ( claims 1,8, 15);
 generate the content to be displayed in the user interface, wherein the content includes the scent-irrelevant item and the selected set of scent-relevant items and is displayed in the manner associated with the determined theme data (claims 6, 13, 20);
generate the content to be displayed by:… displaying the selected set of scent-irrelevant items in the recommendation region… displaying the selected set of scent-relevant items in the recommendation region (claims 7, 14, 21).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (Pub. No.: US 2017/0004562 A1, hereinafter “Dillon”) in view of Park (US Pub. No. 20110219333 A1, hereinafter “Park”).

Regarding claims 1, 8, and 15
Dillon discloses an apparatus for content recommendations, comprising: one or more storage devices that store a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to (Dillon, [0004]; [0177-0179]): 
determine, based on a first stored relationship, scent data associated with the selected first item, determine, based on a second stored relationship, theme data corresponding to the determined scent data (Dillon, [0032]: product traits include smell for products such as cologne and perfume; [0037]: products based on smell trait values; [0041]: traits relate sensory perceptions (e.g. aroma); [0042]: 
generate content to be displayed in the user interface, wherein the content includes the first item and the selected set of second items and is displayed in a manner associated with the determined theme data (Dillon, [0058]: present items based on user’s profile on user interface; [0059-0060]: present items based on traits and classes; [0041]: traits relate sensory perceptions (e.g. aroma); [0042]: traits represented by classes; [0044]: classes portray patterns of relatedness as defined by perceptual similarity, among items; [0046]: traits may have a binary value (e.g., detected or not, present or absent) FIG.4, [0064]: user interface presents user with items based on traits and category; [0053]: partition the selected items into a variety of subsets based on item traits). 
Dillon teaches theme data corresponding to scent data (Dillon, [0032]; [0037]; [0041]; [0042]; [0044]) but does not explicitly disclose:
receive a selection of a first item via a user interface;
select a set of second items using the determined theme data, the set of second items being scent-irrelevant; 
However, Park teaches that it is known to include:
 receive a selection of a first item via a user interface (Park, [0012]: receive a user's selection of at least one of the first selectable item at display);
select a set of second items using the determined theme data, the set of second items being scent-irrelevant (Park, [0090]: select a plurality of items in different categories). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Dillon with Park to include the aforementioned limitations since such a modification would be predictable. Specifically, Dillon would continue to teach selecting a set of items and theme data corresponding to scent except that now the items selected are irrelevant or different from theme or category according to the teachings of Park. This is a predictable result of the combination.




Regarding claims 2, 9, and 16
The combination of Dillon and Park teaches the apparatus for content recommendations of claim 1, as well as wherein the first item is selected from a plurality of scent-relevant items, the one or more storage devices further store a database storing the first relationship including the plurality of scent-relevant items and the scent data of the plurality of scent-relevant items, and the one or more processors are further2Attorney Docket No. 12852.0276-00000 Preliminary Amendmentconfigured to execute the set of instructions to cause the apparatus to determine the scent data associated with the selected first item by accessing the database (Dillon, [0004], [0012]: access database;  [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0037-0038]: database containing traits; [0047-0050]). 
 


Regarding claims 3, 10, and 17
The combination of Dillon and Park teaches the apparatus for content recommendations of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to: establish an association between the scent data and the theme data, wherein the second relationship including the association is stored in the one or more storage devices (Dillon, [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0012]; [0037]; [0047-0050]).  


Regarding claims 4, 11, and 18
The combination of Dillon and Park teaches the apparatus for content recommendations of claim 1, wherein the theme data comprises one or more associated theme labels selected from a plurality of theme labels, and the one or more processors are further configured to execute the set of instructions to cause the apparatus to determine the theme data corresponding to the determined scent data by: responsive to the scent data of the selected first item, determining, from the plurality of theme labels, the one or more associated theme labels corresponding to the selected first item based on the association  (Dillon, [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0012]; [0037]; [0047-0050], [0100], [0103-0104], [0114], [0117]: categorical data type used to indicate membership in a given class).  


Regarding claims 5, 12, and 19 
The combination of Dillon and Park teaches the apparatus for content recommendations of claim 4, wherein the theme data further comprises one or more weights of the one or more associated theme labels, and the one or more processors are further configured to execute the set of instructions to cause the apparatus to determine the theme data corresponding to the determined scent data by: 3Attorney Docket No. 12852.0276-00000Preliminary Amendmentresponsive to the scent data of the selected first item, determining the one or more weights of the one or more associated theme labels based on the association (Dillon, [0117]: the analysis of categorical data, the regression here may weight the data by the similarity of the items to the class under analysis; [0086] and [0088]: weights [0032]: product traits include smell for products such as cologne and perfume; [0041-0044]: traits represented by category membership or classes to portray relatedness among items with a quantitative measure such as represented by a numeric or ordinal data type; [0012]; [0037]; [0047-0050]). 
 


Regarding claims 6, 13, and 20
The combination of Dillon and Park teaches the apparatus for content recommendations of claim 1, wherein the one or more processors are further configured to execute the set of instructions to cause the apparatus to: 
receive a selection of a scent-irrelevant item (Dillon, [0012]: request recommendation for item; [0032] and [0037]: products that consumer may touch or see such as clothing; [0063]: select candidate items; [0058]; FIG. 6, [0074-0077]), 
determine the theme data corresponding to the selected scent-irrelevant item (Dillon, [0032]: product traits include touching or seeing products such as clothing; [0041-0044]: traits represented by category membership or classes to portray relatedness among items; [0012]; [0037]; [0047-0050]); 
select a set of scent-relevant items using the determined theme data  (Dillon, [0067-0068]; [0090]: one or more subsets of selected items; [0116-0118]: class used on selection of items; [0032]; [0069]; [0084-0087]), and 
generate the content to be displayed in the user interface, wherein the content includes the scent-irrelevant item and the selected set of scent-relevant items and is displayed in the manner associated with the determined theme data (Dillon,  [0058-0060]: present items based on traits and classes; [0032]; [0041-0044]; [0012]; [0037]; [0047-0050]). 


Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon and Park as applied to claim 1 above, and further in view of Ford et al. (Pub. No.: US 2015/0039421 A1, hereinafter “Ford”).

Regarding claims 7, 14, and 21
The combination of Dillon and Park teaches the apparatus for content recommendations of claim 1, wherein the content to be displayed includes a product region and a recommendation region, and the one or more processors are further configured to execute the set of instructions to cause the apparatus to generate the content to be displayed by (Dillon, [0062-0064]):
identifying an item displayed in the product region (Dillon, [0062-0063]);
The combination of Dillon and Park does not explicitly disclose:
responsive to the displayed item being a scent-relevant item, selecting a set of scent- irrelevant items using the theme data associated with the displayed item; displaying the selected set of scent-irrelevant items in the recommendation region; 
responsive to the displayed item being a scent-irrelevant item, selecting a set of scent- relevant items using the theme data associated with the displayed item; and  4Attorney Docket No. 12852.0276-00000 Preliminary Amendmentdisplaying the selected set of scent-relevant items in the recommendation region.
However, Ford teaches that it is known to include:
responsive to the displayed item being a scent-relevant item, selecting a set of scent- irrelevant items using the theme data associated with the displayed item; 
responsive to the displayed item being a scent-irrelevant item, selecting a set of scent- relevant items using the theme data associated with the displayed item; and  4Attorney Docket No. 12852.0276-00000 Preliminary Amendmentdisplaying the selected set of scent-relevant items in the recommendation region (Ford, [0099]: detecting absence of scent in asset, causes recommending items with scent; [0032-0036] and [0028-0031]: determine an object associated with other conditions and determine assets associated with scent and display asset; FIGS.1-2, [0040-0042]; [0109]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Dillon and Park with Ford to include the aforementioned limitations since such a modification would be predictable. Dillon and Park would continue to teach identifying the displayed item except now recommended items are selected and displayed based on the items relevance to scent according to the teachings of Ford.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684